DETAILED ACTION
1.	The amendment and the response received on January 12, 2021 have been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
3.	The indicated allowability of claims 1-9 and 16-17 is withdrawn in view of the newly discovered reference(s) to WO 2009/120073 A2 to Rao.  Rejections based on the newly cited reference(s) follow.  The examiner apologizes for any inconvenience.

Claim Objections
4.	Claim 7 is objected to for the following: on line 3 it appears that ‘points reflected to’ should read –points reflected by-.  Correction is required.
5.	Claim 8 is objected to for the following: on line 4 it appears that ‘points reflected to’ should read –points reflected by-.  Correction is required.
6.	Claim 10 is objected to for the following:  it appears that on line 5 ‘the light source unit’ should read –a light source unit-.  Claim 10 is also objected to for the following: on line 11 it appears that ‘reflected to a plurality’ should read –reflected by a plurality-.  Corrections are required.  Claims 11-17 are objected to by virtue of their dependency from claim 10.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 1-2 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/120073 A2 to Rao.
	As for claim 1, Rao in a dynamically calibrated self referenced three dimensional structured light scanner discloses/suggests the following:  a three-dimensional (3D) information generating device capable of self-calibration (abstract with Fig. 4 with Figs. 1, 2a-2b; page 24:  lines 2-5, page 38: lines 18-21) the 3D information generating device (Fig. 4) comprising:
a light source unit to irradiate light onto a target object (Fig. 4:  400 and note Fig. 1: 100 and Figs. 2a-2b: 200);
a coordinate mechanism unit disposed between the target object and the light source unit (Fig. 4:  404 relative to 400 and 402 and with page 14:  lines 9-12:  depending what constitutes the ‘front’ or ‘behind’ of the target object the coordinate mechanism unit will be between the target object and light source unit), the coordinate mechanism unit including a plurality of projections reflecting the light (Fig. 4: 404 with 403, 405, 406, and 407);
a camera unit comprising an image sensor that outputs an image obtained by simultaneously photographing the coordinate mechanism unit and the target object (Fig. 4: 401 simultaneously imaging 404 and 402; page 35:  lines 4-5) and
an information processing unit comprising a processor and a storage medium in communication with the processor, the storage medium storing program code that that when executed by the processor (Fig. 1: 102 with page 7: lines 28 to page 8: line 5; page 18: lines 24-25; page 22: lines 26-28); checks a projection plane formed by the light of the light source unit 
As for the coordinate mechanism unit including a plurality of inclined projections, Rao does not explicitly state this.  Rao demonstrates parallel poles (Fig. 4: 404) that are approximately perpendicular to the laser plane (Fig. 4: 404 relative to 403; page 15:  lines 3-5 with page 15: lines 12-15).   However, their orientations do not appear to be limited (page 14: line 26 to page 15 line 2) as well they do not have to be parallel to each other which at least suggests an orientation that is not normal to the base platform holding the target object such as an inclined orientation (page 15, lines 3-4;  Fig. 4:  circular platform’s surface appears to be perpendicular to the length of the poles when they are parallel).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try have the coordinate mechanism unit include a plurality of inclined projections because the projections can be of any orientation and may or may not be parallel to each other which suggests that the projections may be parallel yet inclined relative to the base platform holding the target object and there are just a limited amount of general orientations, three orientations, that one of ordinary skill in the art can choose without undue experimentation:  parallel and normal to the base platform, not parallel and not normal to the base platform, and parallel and not normal to the base platform.
As for claim 2, Rao discloses/suggests everything as above (see claim 1).  In addition Rao suggests the light source unit irradiates two or more laser beams (page 11: lines 20-22; page 15, lines 9-15; multiple passes, scans, suggests more than one laser beam:  page 19, lines 20-22; 
As for claim 6, Rao discloses/suggests everything as above (see claim 1).  In addition, Rao discloses/suggests wherein the camera unit are provided in plurality, and the plurality of camera units perform photographing in different directions (page 24: lines 10-19).
As for claim 7, Rao discloses/suggests everything as above (see claim 1).  In addition, Rao discloses/suggests  wherein in the information processing unit the program code when executed by the processor (Fig. 1: 102 with page 7: lines 28 to page 8: line 5; page 18: lines 24-25; page 22: lines 26-28) calculates a projection plane, based on projection reflection points reflected by the plurality of inclined projections included in the coordinate mechanism unit (page 15: lines 16-24).
As for claim 8, Rao discloses/suggests everything as above (see claim 1).  In addition, Rao discloses/suggests wherein in the information processing unit the program code when executed by the processor (Fig. 1: 102 with page 7: lines 28 to page 8: line 5; page 18: lines 24-25; page 22: lines 26-28) calculates a projection plane, based on a projection reflection point extracted from an image and projection reflection points reflected by the plurality of inclined projections included in the coordinate mechanism unit (page 15: lines 16 to page 16: line 6).
As for claim 9, Rao discloses/suggests everything as above (see claim 1).  In addition, Rao discloses/suggests wherein in the information processing unit the program code when executed by the processor (Fig. 1: 102 with page 7: lines 28 to page 8: line 5; page 18: lines 24-25; page 22: lines 26-28)  repeatedly performs an operation, which calculates 3D coordinates of a 
	As for claim 10, Rao in a dynamically calibrated self referenced three dimensional structured light scanner discloses/suggests the following: a three-dimensional (3D) information generating method capable of self-calibration practiced by the following apparatus, a three-dimensional (3D) information generating device capable of self-calibration (abstract with Fig. 4 with Figs. 1, 2a-2b; page 24:  lines 2-5, page 38: lines 18-21) the 3D information generating method practiced by the following apparatus,  the 3D information generating device (Fig. 4) comprising:
obtaining an image by simultaneously photographing a target object, having 3D information which is to be restored, and a coordinate mechanism unit (Fig. 4: 401 simultaneously imaging 404 and 402; page 35:  lines 4-5;  page 13:  lines 5-11 and page 15: lines 25-28: reconstruction as being restored) which is provided between a  light source unit and the target object  (Fig. 4:  404 relative to 400 and 402 and with page 14:  lines 9-12:  depending what constitutes the ‘front’ or ‘behind’ of the target object the coordinate mechanism unit will be between the target object and light source unit) and includes a plurality of projections reflecting light irradiated from the light source unit (Fig. 4: 404 with 403, 405, 406, and 407);
checking coordinates of a plurality of projection reflection points where the light is reflected by the plurality of projections in the image (page 15:  lines 16-25 treating points as coordinates); and checking a projection plane formed by the light, based on a relationship between the plurality of projection reflection points in the image and real projection reflection 
As for the coordinate mechanism unit including a plurality of inclined projections, Rao does not explicitly state this.  Rao demonstrates parallel poles (Fig. 4: 404) that are approximately perpendicular to the laser plane (Fig. 4: 404 relative to 403; page 15:  lines 3-5 with page 15: lines 12-15).   However, their orientations do not appear to be limited (page 14: line 26 to page 15 line 2) as well they do not have to be parallel to each other which at least suggests an orientation that is not normal to the base platform holding the target object such as an inclined orientation (page 15, lines 3-4;  Fig. 4:  circular platform’s surface appears to be perpendicular to the length of the poles when they are parallel).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try have the coordinate mechanism unit include a plurality of inclined projections because the projections can be of any orientation and may or may not be parallel to each other which suggests that the projections may be parallel yet inclined relative to the base platform holding the target object and there are just a limited amount of general orientations, three orientations, that one of ordinary skill in the art can choose without undue experimentation:  parallel and normal to the base platform, not parallel and not normal to the base platform, and parallel and not normal to the base platform.
claims 11-12,  Rao discloses/suggests everything as above (see claim 10).  In addition, Rao discloses/suggests wherein the generating of the 3D information comprises checking relationship information between the plurality of projection reflection points in the image and the real projection reflection points (claim 11) (page 14: lines 24-25; page 15: lines 16 to page 16: line 6; and  page 11 lines 23 to page 12: line 9 ) wherein the generating of the 3D information comprises calculating a projection plane formed by the light, based on the relationship information (claim 12) (page 14: lines 24-25; page 15: lines 16 to page 16: line 6 and  page 11 lines 23 to page 12: line 9 ) 
As for claim 13, Rao discloses/suggests everything as above (see claim 10).  In addition, Rao discloses/suggests wherein the generating of the 3D information comprises converting an intersection point of the projection plane and a projection point, which passes through one point of an object displayed on the image from an original point of a camera coordinate system and is projected onto a real object, into at least one 3D coordinate point (page 11: line 23 to page 12:  line 19; page 15: lines 16-24).
As for claim 14, Rao discloses/suggests everything as above (see claim 11).  In addition, Rao suggests wherein the checking of the relationship information comprises calculating a translation vector value and a rotation matrix corresponding to coordinate values of the plurality of real projection reflection points and coordinate values of the plurality of projection reflection points displayed on the image (page 26:  line 6 to page 27:  line 12).
As for claim 15, Rao discloses/suggests everything as above (see claim 11).  In addition, Rao discloses/suggests wherein the obtaining of the image comprises checking different 
As for claim 16, Rao discloses/suggests everything as above (see claim 11).  In addition, Rao discloses/suggests wherein the generating of the 3D information while calibrating the error comprises obtaining the image by simultaneously photographing the target object having the 3D information which is to be restored, based on the light emitted from the light source unit (Fig. 4: 401 simultaneously imaging 404 and 402; page 35:  lines 4-5;  page 13:  lines 5-11 and page 15: lines 25-28: reconstruction as being restored; Fig. 4:  404 relative to 400 and 402 and with page 14:  lines 9-12:  depending what constitutes the ‘front’ or ‘behind’ of the target object the coordinate mechanism unit will be between the target object and light source unit), checking coordinates of at least one projection reflection point displayed on the image (page 15:  lines 16-25 treating points as coordinates), and checking a relationship between the at least one projection reflection point displayed on the image and a real projection reflection point, based on design information about a real projection (page 6:  lines 19-22; page 8:  lines 19-26; page 11: line 9 to page 12:  line 20; page 15: lines 16 to page 16: line 6;  page 21: lines 6-15; and  page 34: lines 11-20 with design information:  page 14: lines 9-11 and line 30 with page 15: lines 1-2 ).
As for claim 17, Rao discloses/suggests everything as above (see claim 16).  In addition, Rao discloses/suggests wherein the generating of the 3D information while calibrating the error comprises checking an intersection point of a projection line and a projection plane of a line laser, determining the intersection point as one point of a surface of the target object, and calculating coordinates of 3D points of a projection curve corresponding to the one point of the .
9.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/120073 A2 to Rao in view of Heilbrun et al. (5,603,318).
As for claim 3, Rao discloses/suggests everything as above (see claim 1).  Rao is silent concerning a fixing plate; and the plurality of inclined projections arranged at certain intervals on the fixing plate to reflect the light irradiated from the light source unit.
Nevertheless, Rao discloses that reference objects may be irregularly positioned (page 13:  lines 24-25) and discloses at least a 3 rod/pole system wherein there orientations, positions, and shapes are known (page 14:  lines 26 to page 15: line 8).  
Heilbrun in an apparatus and method for photogrammetric surgical localization demonstrates a fixing plate having reference members at certain intervals on the fixing plate (Fig. 3A: 314 with 360), a fiducial structure, for defining a three dimensional coordinate framework (abstract). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a fixing plate and the plurality of inclined projections arranged at certain intervals on the fixing plate to reflect the light irradiated from the light source unit in order to have fixed positioning and orientation between the projections for accurate 3D measurement.
claim 5, Rao in view of Heilbrun discloses/suggests everything as above (see claim 3).  In addition, as stated above in claim 1 Rao makes obvious that they are inclined in the same direction (see claim 1 above:  ‘the projections may be parallel yet inclined relative to the base platform holding the target object’).
Allowable Subject Matter
10.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant’s arguments, see Remarks, filed January 12, 2021, with respect to the rejections of claims 10-15 under the ground of nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO 2009/120073 A2 to Rao.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886